Resettled order appealed from unanimously modified by providing that unless the plaintiff, Anna Rosenzweig, stipulates to reduce the verdict rendered in her favor from $13,000 to $7,500, and the plaintiff, Alexander Rosenzweig, stipulates to reduce the verdict rendered in his favor from $2,000 to $1,000 within ten days after service of a copy of this decision, then the motion of the defendant to set aside the verdict on the ground of excessiveness is granted and a new trial ordered, and as so modified affirmed, with costs to plaintiffs. No opinion. Settle order on notice. Present — Martin, P. J., Townley, Glennon, Dore and Callahan, JJ.